Title: To George Washington from Alexander Hamilton, 29 July–1 August 1798
From: Hamilton, Alexander
To: Washington, George



My dear Sir
Philadelphia July 29 [and New York, 1 August] 1798

Your letter of the 14th instant did not reach me ’till after the appointments mentioned in it were made. I see clearly in what has been done a new mark of your confidence, which I value as I ought to do.
With regard to the delicate subject of the relative rank of the Major Generals, it is very natural for me to be a partial judge, and it is not very easy for me to speak upon it—If I know myself however, this at least I may say that were I convinced of injustice being done to oth⟨ers⟩ in my favour, I should not hesitate even to volun⟨teer⟩ a correction of it, as far as my consent could avail⟨.⟩ But in a

case like this, am I not to take the opinion of others as my guide? If I am, the conclusion is that the Gentlemen concerned ought to acquiesce. It is a fact, of which there is a flood of evidence that a great majority of leading federal men were of opinion, that in the event of your declining the command of the army, it ought to devolve upon me, and that in case of your acceptance, which every body ardently desired, the place of second in command ought to be mine⟨.⟩ It is not for me to examine the justness of this opinion. The illusions of self-love might be expected too easily to give it credit with me. But finding it to exist, am I at liberty to seek to postpone myself to others, in whose hands, according to that opinion, the public interests would be less well confided? Such are the reflections which would have determined me to let the business take its course.
My own opinion, at the same time, is that of the two Gentlemen postponed to me, the cause of complaint, if any, applies emphatically to General Knox—His rank in the army was much higher than that either of Pinckney or myself. Pinckney’s pretensions on the score of real service are not extensive—those of Knox are far greater. Pinckney has no doubt studied tactics with great care and assiduity. But it is not presumeable that he is as well versed in the tactics of a General as Knox. Pinckney’s rank at the close of the War was only nominally greater than mine. It was indeed of more antient date. But when in the year 1777 the Regiment of Artillery were multiplied, I had good reason to expect that the command of one of them would have fallen to me had I not changed my situation; and this in all proba[bi]lity would have led further. I am aware at the same time that there were accidental impediments to Pinckney’s progress in preferment, but an accurate comparison would I imagine shew that on the score of rank merely the cloak of superiority on his part is not strongly marked. As to military service I venture to believe that the general understanding of the late army would allow a considerable ballance to me. As to civil services since the war, I am extremely mistaken, if in the minds of Fœderal men there is any comparison between us. The circumstances of the moment, it is true, give him a certain eclat, but judicious men reduce the merit to the two points of prudent forbearance and the firmness not to sacrifice his country by base compliances. In all this, it is very far from my inclination to detract from General Pinckney. I have a sincere regard for him and hold

him in high estimation. At the same time, endeavouring to view the matter with all the impartiality which my situation permits, I must conclude that General Pinckney, on a fair estimate of circumstances ought to be well satisfied with the arrangement.
After saying thus much, I ⟨will⟩ add that regard to the public interest is ever predominant with me—that if the Gentlemen concerned are dissatisfied & the service likely to suffer by the preference given to me—I stand ready to submit our relative pretensions to an impartial decision and to waive the preference. It shall never be said, with any color of truth, that my ambition or interest has stood in the way of the public good.
Thus, Sir, have I opened my heart to you with as little reserve, as if to myself; willing rather that its weaknesses should appear than that I should be dificient in frankness. I will only add that I do not think it necessary to make public beforehand the ultimate intention I have now disclosed. It is possible the difficulties anticipated may not arise.
But, My Dear Sir, There is a matter of far greater moment than all this which I must do violence to my friendship by stating to you; but of which it is essential you should be apprised. It is that my friend, ⟨McHenry,⟩ is wholly insufficient for his place, with the additional misfortune of not having himself the least suspicion of the fact! This generally will not surprise you, when you take into view the large scale upon which he is now to act. But you perhaps may not be aware of the whole extent of the insufficiency. It is so great as to leave no probability that the business of the ⟨War Department⟩ can make any tolerable progress in his hands. This has been long observed; and has been more than once mentioned to the President by members of Congress. He is not insensible, I believe, that the execution of the department does not produce the expected results; but the case is of course delicate and embarrassing.
My real friendship for ⟨McHenry⟩ concurring with my zeal for the service predisposed me to aid him in all that he could properly throw upon me. And I thought that he would have been glad in the organisation of the army and in the conduct of the recruiting service, to make me useful to him. With this view I came to this City & I previously opened the way, as far as I could with the least decency—But the idea has been thus far very partially embraced and tomorrow or next day I shall return to New York without much

fruit of my journey. I mention this purely to apprise you of the course of things and the probable results. It is to be regretted that the supposition of cooperation between the ⟨Secretary at War⟩ and the principal military officers will unavoidably throw upon the latter a part of the blame which the ill success of the operations of the war department may be expected to produce. Thus you perceive, Sir, your perplexities are begun. Most respectfully & affectionately I have the honor to reman Dr Sir Yr vy Obed. Serv.

A. Hamilton


P.S. Since writing the above I concluded to write a letter of which the inclosed is a copy. This effort to save a man I value & promote the service has under the circumstances cost something to my delicacy.
Mr Harpur of the house of Representatives is desirous of being in your family—He is a man of very considerable talents & has the temper of a soldier. The shade to his useful qualities is Vanity. But I think the good much outweighs the ill. Pardon this liberty in a point so delicate.
New York Aug. 1. The above was written at Philadelphia—But a very pressing call to this place added to occupations there prevented my being able to copy & forward it ’till now.
Give me leave to suggest the expediency of your asking of McHenry a statement of all the Military Supplies, (Cannon Arms &c. &c.) which are already provided and of the means & measures provided and in execution for augmenting the quantity. This will give you necessary information & prompt to exertion.
The writer of the inclosed letter is a man of respectability. But I could recommend his primary object.

